Citation Nr: 1620477	
Decision Date: 05/19/16    Archive Date: 05/27/16

DOCKET NO.  12-06 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California



THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, to include as due to herbicide exposure.



REPRESENTATION

Appellant represented by:	Peter S. Cameron, Attorney



ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1967 to May 1969, to include service in Korea from April 1968 to May 1969.  He died in January 2006, and the appellant is his surviving spouse.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Jurisdiction over the case was subsequently transferred to the RO in Oakland, California.

The appellant requested a videoconference hearing before the Board in her February 2012 substantive appeal; however, she cancelled her request in an April 2012 written statement submitted by her prior representative.  Her current representative requested a teleconference hearing with the Board in a January 2016 written submission, but he later clarified that they no longer wanted a hearing in an April 2016 written statement.  Thus, the appellant's hearing request is considered withdrawn.  38 C.F.R. § 20.704(e) (2015).

In a June 2014 decision, the Board reopened and remanded the appellant's claim for further development.  The case has since been returned to the Board for appellate review.

This appeal was processed via a paper claims file and Virtual VA and Veterans Benefits Management System (VBMS) claims files.  The VBMS claims file contains additional evidence and argument submitted by the appellant and her representatives, as well as the October 2014 Joint Services Records Research Center (JSRRC) response.  Some of that evidence was already considered by the Agency of Original Jurisdiction (AOJ).  The Virtual VA electronic claims file contains documents that are either duplicative of the evidence in the paper claims file or not relevant to the issue on appeal.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The appellant has contended that her husband died from lung cancer and ischemic heart disease that were a result of his military service.  Specifically, she has contended that he had herbicide exposure from his service duties that placed him along the Korean Demilitarized Zone (DMZ) when he was stationed at Camp Red Cloud and when he visited other camps in the area.  See, e.g., May 2006 appellant's original claim; November 2010 request to reopen; November 2011 and August 2014 written statements.  The record shows that the Veteran served as a military policeman, senior military policeman, and squadron leader while he was stationed in Korea from April 1968 to May 1969. 

In the June 2014 remand, the Board instructed the AOJ to request verification from the JSRRC as to the Veteran's claimed herbicide exposure from his service in Korea with the 55th Military Police Company (MP Co.), the 125th Medical Detachment, and the "50278" Headquarters (Hq.) I Corps (Gp) for the specified time period.  The Board also instructed the AOJ to request verification through the VA Agent Orange e-mail address.  The AOJ did send this request; however, the response indicated that the current VA procedure for questions of herbicide exposure in Korea is to send the request directly to the JSRRC.  See June 2014 e-mail request and August 2014 e-mail reply.

The October 2014 JSRRC response printout shows that a review was conducted of the 1968 unit history for the 55th MP Co. indicating that the unit was located at Camp Red Cloud, Uijongbu, Korea, approximately 19 miles from the DMZ, during 1968.  The history further documented that the 55th MP Co. also operated at Camp St. Barbara, approximately 11 miles from the DMZ, but did not document the use, storage, spraying, or transportation of herbicides or any specific duties performed by the unit members along the DMZ.

On review, the content of the AOJ's request to the JSRRC is unclear from the September 2014 printout in the record.  In any event, it does not appear that the JSRRC addressed the complete request in the Board's remand, i.e., a search for the unit history for the entire period the Veteran served in Korea, including the various units to which he was attached as outlined above.  There is no indication in the claims file that these records are unavailable.  In addition, it appears that the unit initially reported in the remand as 50278 Headquarters (Hq.) I Corps (Gp) may actually be 278 Headquarters (Hq.) I Corps (Gp), and any request to the JSRRC should include this updated information.  Based on the foregoing, a remand is required to afford the appellant all due consideration in this regard.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In addition, it is unclear if the Veteran's complete service personnel records are associated with the claims file.

Finally, the Board notes that some additional evidence has been received that was not previously considered by the AOJ, including some attachments to the additional argument submitted by the appellant and her representative in 2015 and 2016 in the VBMS claims file.  A supplemental statement of the case (SSOC) has not been issued since February 2015, and the appellant has not submitted a waiver of the AOJ's initial consideration of the evidence.  As such, the additional evidence must be referred to the AOJ for review and preparation of an SSOC.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain and associate the Veteran's complete service personnel records with the claims file.  It is noted that the claims file contains copies of some service personnel records; however, it is unclear if these records constitute the entire service personnel file.  See January 2007 3101 printout (initial request for service personnel records).

2.  After completing the foregoing development, the AOJ should take any appropriate steps consistent with the procedures outlined in the M21-1 and in consideration of § 3.307(a)(6)(iv) to attempt to verify the Veteran's claimed herbicide exposure while he was stationed in Korea from April 1968 to May 1969.

It is noted that the October 2014 JSRRC response appears to have been based only on a search of the 1968 unit history for the 55th Military Police Company (MP Co.).  However, the service personnel records show that the Veteran was assigned to the 55th MP Co. (APO San Francisco 96358), the 125th Medical Detachment, and the 278 Headquarters (Hq.) I Corps (Gp).  The service personnel records also show that he served as a military policeman, senior military policeman, and squadron leader while he was stationed in Korea.

It is also noted that the appellant has contended that her husband died from lung cancer and ischemic heart disease that were a result of his military service.  Specifically, she has contended that he had herbicide exposure from when his service duties placed him along the Korean DMZ when he was stationed at Camp Red Cloud and when he visited other camps in the area.  See, e.g., May 2006 appellant's original claim; November 2010 request to reopen; November 2011 and August 2014 written statements.

All attempts and responses should be documented in the claims file.

3.  If completion of the foregoing development does not result in a grant of service connection for the cause of the Veteran's death on a presumptive basis, the AOJ should consider whether any development is necessary for the claim on a direct basis.  See, e.g., June 1999 Dr. M.C. and March 2001 Dr. S.R. private treatment records (lung-related evaluations noting possible asbestos exposure); July 2005 Veteran's original claim (noting in-service conditions in addition to herbicide exposure).  Further development may include obtaining a VA medical opinion.

4.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be readjudicated by the AOJ on the basis of additional evidence, including all evidence received since the February 2015 supplemental statement of the case.

If the benefit sought is not granted, the appellant and her representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  The supplemental statement of the case should contain citation to and a discussion of the relevant provisions for herbicide exposure in or near the Korean DMZ, including 38 C.F.R. § 3.307(a)(6)(iv).

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




